o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil the honorable john shimkus member u s house of representatives chatham road suite c springfield il attention ----------------- dear congressman shimkus refer reply to cc ita b5 conex-120795-11 this letter responds to your inquiry dated date on behalf of your constituents who contacted you about the first-time_homebuyer credit fthbc you asked whether your constituents can qualify for the credit for a manufactured_home that they purchased after date they received a construction loan for the home on ------------------------- with a -------------------closing date homebuyers can claim an income_tax_credit for the purchase of a home if they meet certain requirements including purchasing the home by specified dates sec_36 of the internal_revenue_code the code the homebuyer assistance and improvement act of the act extended the date purchase date deadline for the fthbc under the act taxpayers who purchase a home before date may qualify for the credit if they enter into a written binding contract before date with a closing date on the purchase of the home before date sec_36 of the code a --------------------construction loan with a ----------------------closing date does not extend the purchase deadline for a manufactured_home thus your constituents do not qualify for the fthbc the statute does not provide any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule conex-120795-11 i hope this information is helpful if you have any questions please contact ---------------- -------------------- or me at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
